DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 4/15/22 has been considered and entered.  Claims 1-20 remain in the application for prosecution thereof.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In light of the amendment filed 4/15/22, the 35 USC 112 and 103 rejections have been withdrawn.  However, the following rejections have been necessitated by the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-4,6-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gage et al. (2012/0024403) in combination with RU 2630733 further in combination with Meehan et al. (2016/0298222) further in combination with Fenwick et al. (20170314125) further in combination with Niskanen et al. (10,741,411).
Gage et al. (2012/0024403) teaches an inorganic coke resistant coating to prevent aircraft fuel system fouling.  Gage et al. (2012/0024403) teaches applying a ceramic acting (30) to at least a portion of a fuel system conduit (14/26) for reducing fuel coking (abstract and Figs. 1-3).  The coating is applied by vapor deposition either chemical or physical [0010].
Gage et al. (2012/0024403) fails to teach the vapor deposition to be an ALD process.
RU 2630733 teaches a similar method whereby protection of pump interior surfaces (synonymous to the conduit of Gage et al. (2012/0024403)) using ALD (abstract).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Gage et al. (2012/0024403) process to form the ceramic coating by ALD as evidenced by RU 2630733 with the expectation of achieving similar success, i.e. a ceramic coating on interior conduits.
Gage et al. (2012/0024403) in combination with RU 2630733 fail to teach a cleaning process prior to the vapor deposition coating.
Meehan et al. (2016/0298222) teaches before forming a thermal barrier coating on a metal part, laser cleaning the surface to remove oxides and debris form the surface (abstract and Fig. 4).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Gage et al. (2012/0024403) in combination with RU 2630733 process to include a cleaning pretreatment step prior to the coating step as evidenced by Meehan et al. (2016/0298222) to produce a clean surface for the subsequent coating layer by removing debris and unwanted oxides thereon.  
Gage et al. (2012/0024403) in combination with RU 2630733 further in combination with Meehan et al. (2016/0298222) fails to teach the protective coating to include an aluminum oxide coating
Fenwick et al. (20170314125) teaches forming a laminated stack comprising a first and second layer by ALD processing whereby the TMA is utilized to form aluminum oxide and the ALD process is formed by introducing a first precursor gas, purging and then introducing a reactant gas including water or ozone to form the aluminum oxide layer and annealing after formation (abstract, claims 1,2,5,8 and 12).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Gage et al. (2012/0024403) in combination with RU 2630733 further in combination with Meehan et al. (2016/0298222) process to form an aluminum oxide coating as evidenced by Fenwick et al. (20170314125) with the expectation of achieving the protective coating.  
Gage et al. (2012/0024403) in combination with RU 2630733 further in combination with Meehan et al. (2016/0298222) further in combination with Fenwick et al. (20170314125) fail to teach the cleaning to include one of the claimed processes.
Niskanen et al. (10,741,411) teaches using formic acid cleaning of metal substrates prior to coating thereon whereby the cleaning removes passivation layers, oxidation and particles thereon a substrate (abstract and col. 5, line 1 – col. 6, line 65zcahe 
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Gage et al. (2012/0024403) in combination with RU 2630733 further in combination with Meehan et al. (2016/0298222) further in combination with Fenwick et al. (20170314125) process to include a formic acid cleaning process as evidenced by Niskanen et al. (10,741,411) to remove contaminates on a substrate prior to coating.
Regarding claim 2, Gage et al. (2012/0024403) teaches an aircraft fuel system (14) [0012].
Regarding claim 3, Gage et al. (2012/0024403) teaches a conduit (26) and the coating (30) on the interior thereof.  RU 2630733 teaches a similar method whereby protection of pump interior surfaces by coating with ALD.
With respect to claims 4,19 and 20, the prior art fails to teach the claimed aspect ratio of the aerospace conduit.  While the Examiner acknowledges this fact, the Examiner takes the position that one skilled in the art would have had a reasonable expectation of similar success regardless of the aspect ratio of the conduit absent a showing of unexpected results garnered directly from the size of the conduit.  In addition, an aspect ratio of 5-1000 is a known feature of fuel system conduits.
Regarding claim 6, Meehan et al. (2016/0298222) teaches before forming a thermal barrier coating on a metal part, laser cleaning the surface to remove oxides and debris form the surface (abstract and Fig. 4)
Regarding claim 7, Meehan et al. (2016/0298222) teaches before forming a thermal barrier coating on a metal part, laser cleaning the surface to remove oxides and debris form the surface (abstract and Fig. 4) which would be inclusive of a basic cleaning or sonication cleaning.
Regarding claim 8, Gage et al. (2012/0024403) teaches the protective ceramic coating includes nitrides and titanium aluminum nitride [0017].
Regarding claim 9, Gage et al. (2012/0024403) teach the ceramic coating to prevent or reduce coking of the surface (abstract).
Regarding claims 10 and 20, Gage et al. (2012/0024403) teaches the coating thickness to be 1-10 microns (1,000-10,000 nanometers) [0011].
Regarding claims 11 and 20, the prior art fails to teach the thickness variation of less than 5% or 50%.  While the Examiner acknowledges this fact, the Examiner takes the position that one skilled in the art would strive for minimal to no variance of the coatings to provide proper coverage and preventing imperfections of the coating layer leading to issues.
Regarding claims 12 and 15, Fenwick et al. (20170314125) teaches using TMA which is a tris(alkyl aluminum) and the purity is silent and hence would be suggestive of 100% pure (claim 8).
Regarding claim 13, Fenwick et al. (20170314125) teaches the reagent is a water or ozone (claim 8).
Regarding claim 16, Fenwick et al. (20170314125) teaches a nano-laminate stack having a first and second layer (claim 1) and alternating them to produce a desired thickness.
Regarding claim 17, Fenwick et al. (20170314125) teaches layer thickness of 5 nm [0072].
	Regarding claim 18, Fenwick et al. (20170314125) teaches annealing the stacked layers (claim 2).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gage et al. (2012/0024403) in combination with RU 2630733 further in combination with Meehan et al. (2016/0298222) further in combination with Fenwick et al. (20170314125) further in combination with Niskanen et al. (10,741,411) still further in combination with JP-2003013745.
Features detailed above concerning the teachings of Gage et al. (2012/0024403) in combination with RU 2630733 further in combination with Meehan et al. (2016/0298222) further in combination with Fenwick et al. (20170314125) further in combination with Niskanen et al. (10,741,411).
Gage et al. (2012/0024403) in combination with RU 2630733 further in combination with Meehan et al. (2016/0298222) further in combination with Fenwick et al. (20170314125) further in combination with Niskanen et al. (10,741,411) fails to teach the conduit substrate to include stainless steel.
 JP-2003013745 teaches a carbon resistant surface coating on a stainless steel or alloy steel to reduce coking thereon (abstract).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Gage et al. (2012/0024403) in combination with RU 2630733 further in combination with Meehan et al. (2016/0298222) further in combination with Fenwick et al. (20170314125) further in combination with Niskanen et al. (10,741,411) by forming the coke resistant coating on a stainless steel substrate as evidenced by JP-2003013745 with the expectation of achieving similar success.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gage et al. (2012/0024403) in combination with RU 2630733 further in combination with Meehan et al. (2016/0298222) further in combination with Fenwick et al. (20170314125) further in combination with Niskanen et al. (10,741,411) further in combination with Forbes et al. (2008/0121962).
Features detailed above concerning the teachings of Gage et al. (2012/0024403) in combination with RU 2630733 further in combination with Meehan et al. (2016/0298222) further in combination with Fenwick et al. (20170314125) further in combination with Niskanen et al. (10,741,411).
Gage et al. (2012/0024403) in combination with RU 2630733 further in combination with Meehan et al. (2016/0298222) further in combination with Fenwick et al. (20170314125) further in combination with Niskanen et al. (10,741,411) fails to teach the reactant material being a nitriding agent including ammonia, nitrogen, hydrazine or combinations.
Forbes et al. (2008/0121962) teaches ALD deposition of aluminum nitride using TMA and a nitrogen reactor such as ammonia [0069] in application including aircraft systems [0103].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Gage et al. (2012/0024403) in combination with RU 2630733 further in combination with Meehan et al. (2016/0298222) further in combination with Fenwick et al. (20170314125) further in combination with Niskanen et al. (10,741,411) process to substitute a nitrogen reactant for the oxygen reactant in forming AlN vs AlO as evidenced by Forbes et al. (2008/0121962) with the expectation of achieving similar success in forming an ALD coating.

Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued the prior art fails to teach the claimed cleaning process and the claimed protective coating material layer.
Fenwick et al. (20170314125) teaches the claimed protective coating of aluminum oxide while Niskanen et al. (10,741,411) teaches the claimed acid cleaning process as detailed above.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN K TALBOT/Primary Examiner, Art Unit 1715